Mr. Justice Benson
delivered the opinion of the court.
1. The jurisdiction of a justice of the peace to try criminal cases is limited by Sections 2411 and 2412, L. O. L., to the crimes enumerated in the former and the maximum penalties named in the latter. Cruelty to animals is not included in the sections mentioned in *331Section 2411, and the maximum penalties named in Section 2103 exceed the limit prescribed in Section 2412. The power of the justice in this case was confined to conducting a preliminary examination with a view to a subsequent investigation of the charge by a grand jury. The only jurisdiction ácquired by the Circuit Court was simply that of an appellate tribunal. In Evcms v. Christian, 4 Or. 375, this court says:
“If the court below had no jurisdiction to proceed, this court, which possesses only appellate jurisdiction, could acquire none by the appeal. And when a question of jurisdiction presents itself in any stage of a proceeding, and it is discovered that the court has no jurisdiction, either over the parties or the subject matter of the cause, it is the duty of the court on its own motion to refuse to proceed further. Any attempt to exercise judicial functions otherwise than as authorized by law would be a nullity and an idle waste of time.”
Nor can the lack of jurisdiction of the subject matter be waived: 12 Cyc. 228. It follows that the judgment of the lower court must be reversed and the cause dismissed, and it is so ordered.
Reversed. Affirmed on Rehearing.